Rule 412. Sex-Offense Cases: The Victim(a) Prohibited Uses. The following evidence is not admissible in a civil or criminal proceeding involving alleged sexual misconduct: (1) evidence offered to prove that a victim engaged in other sexual behavior; or (2) evidence offered to prove a victim’s sexual predisposition. (b) Exceptions. (1) Criminal Cases. The court may admit the following evidence in a criminal case: (A) evidence of specific instances of a victim’s sexual behavior, if offered to prove that someone other than the defendant was the source of semen, injury, or other physical evidence; (B) evidence of specific instances of a victim’s sexual behavior with respect to the person accused of the sexual misconduct, if offered by the defendant to prove consent or if offered by the prosecutor; and (C) evidence whose exclusion would violate the defendant’s constitutional rights. (2) Civil Cases. In a civil case, the court may admit evidence offered to prove a victim’s sexual behavior or sexual predisposition if its probative value substantially outweighs the danger of harm to any victim and of unfair prejudice to any party. The court may admit evidence of a victim’s reputation only if the victim has placed it in controversy. (c) Procedure to Determine Admissibility. (1) Motion. If a party intends to offer evidence under Rule 412(b), the party must: (A) file a motion that specifically describes the evidence and states the purpose for which it is to be offered; (B) do so at least 14 days before trial unless the court, for good cause, sets a different time; (C) serve the motion on all parties; and (D) notify the victim or, when appropriate, the victim’s guardian or representative. (2) Hearing. Before admitting evidence under this rule, the court must conduct an in camera hearing and give the victim and parties a right to attend and be heard. Unless the court orders otherwise, the motion, related materials, and the record of the hearing must be and remain sealed. (d) Definition of “Victim.” In this rule, “victim” includes an alleged victim. Notes (Added Pub. L. 95–540, §2(a), Oct. 28, 1978, 92  Stat. 2046; amended Pub. L. 100–690, title VII, §7046(a), Nov. 18,  1988, 102 Stat. 4400; Apr. 29, 1994, eff. Dec. 1, 1994; Pub. L. 103–322,  title IV, §40141(b), Sept. 13, 1994, 108 Stat. 1919Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Rules—1994 Amendment Rule 412 has been revised to diminish some of the  confusion engendered by the original rule and to expand the protection  afforded alleged victims of sexual misconduct. Rule 412 applies to both  civil and criminal proceedings. The rule aims to safeguard the alleged  victim against the invasion of privacy, potential embarrassment and  sexual stereotyping that is associated with public disclosure of  intimate sexual details and the infusion of sexual innuendo into the  factfinding process. By affording victims protection in most instances,  the rule also encourages victims of sexual misconduct to institute and  to participate in legal proceedings against alleged offenders. Rule 412 seeks to achieve these objectives by  barring evidence relating to the alleged victim's sexual behavior or  alleged sexual predisposition, whether offered as substantive evidence  or for impeachment, except in designated circumstances in which the  probative value of the evidence significantly outweighs possible harm to  the victim. The revised rule applies in all cases involving  sexual misconduct without regard to whether the alleged victim or person  accused is a party to the litigation. Rule 412 extends to “pattern”  witnesses in both criminal and civil cases whose testimony about other  instances of sexual misconduct by the person accused is otherwise  admissible. When the case does not involve alleged sexual misconduct,  evidence relating to a third-party witness’ alleged sexual activities is  not within the ambit of Rule 412. The witness will, however, be  protected by other rules such as Rules 404 and 608, as well as Rule 403. The terminology “alleged victim” is used because  there will frequently be a factual dispute as to whether sexual  misconduct occurred. It does not connote any requirement that the  misconduct be alleged in the pleadings. Rule 412 does not, however,  apply unless the person against whom the evidence is offered can  reasonably be characterized as a “victim of alleged sexual misconduct.”  When this is not the case, as for instance in a defamation action  involving statements concerning sexual misconduct in which the evidence  is offered to show that the alleged defamatory statements were true or  did not damage the plaintiff's reputation, neither Rule 404 nor this  rule will operate to bar the evidence; Rule 401 and 403 will continue to  control. Rule 412 will, however, apply in a Title VII action in which  the plaintiff has alleged sexual harassment. The reference to a person “accused” is also used in  a non-technical sense. There is no requirement that there be a criminal  charge pending against the person or even that the misconduct would  constitute a criminal offense. Evidence offered to prove allegedly false  prior claims by the victim is not barred by Rule 412. However, this  evidence is subject to the requirements of Rule 404. Subdivision (a). As amended, Rule 412 bars evidence offered to  prove the victim's sexual behavior and alleged sexual predisposition.  Evidence, which might otherwise be admissible under Rules 402, 404(b),  405, 607, 608, 609, or some other evidence rule, must be excluded if  Rule 412 so requires. The word “other” is used to suggest some  flexibility in admitting evidence “intrinsic” to the alleged sexual  misconduct. Cf. Committee Note to 1991 amendment to Rule 404(b). Past sexual behavior connotes all activities that  involve actual physical conduct, i.e. sexual intercourse and sexual  contact, or that imply sexual intercourse or sexual contact. See, e.g., United States v. Galloway, 937 F.2d 542 (10th Cir. 1991), cert. denied, 113 S.Ct. 418 (1992) (use of contraceptives inadmissible since use implies sexual activity); United States v. One Feather, 702 F.2d 736 (8th Cir. 1983) (birth of an illegitimate child inadmissible); State v. Carmichael, 727 P.2d 918, 925 (Kan. 1986) (evidence of venereal disease inadmissible). In  addition, the word “behavior” should be construed to include activities  of the mind, such as fantasies or dreams. See 23 C. Wright & K. Graham, Jr., Federal Practice and Procedure, §5384 at p. 548 (1980) (“While  there may be some doubt under statutes that require ‘conduct,’ it would  seem that the language of Rule 412 is broad enough to encompass the  behavior of the mind.”). The rule has been amended to also exclude all other  evidence relating to an alleged victim of sexual misconduct that is  offered to prove a sexual predisposition. This amendment is designed to  exclude evidence that does not directly refer to sexual activities or  thoughts but that the proponent believes may have a sexual connotation  for the factfinder. Admission of such evidence would contravene Rule  412's objectives of shielding the alleged victim from potential  embarrassment and safeguarding the victim against stereotypical  thinking. Consequently, unless the (b)(2) exception is satisfied,  evidence such as that relating to the alleged victim's mode of dress,  speech, or life-style will not be admissible. The introductory phrase in subdivision (a) was  deleted because it lacked clarity and contained no explicit reference to  the other provisions of law that were intended to be overridden. The  conditional clause, “except as provided in subdivisions (b) and (c)” is  intended to make clear that evidence of the types described in  subdivision (a) is admissible only under the strictures of those  sections. The reason for extending the rule to all criminal  cases is obvious. The strong social policy of protecting a victim's  privacy and encouraging victims to come forward to report criminal acts  is not confined to cases that involve a charge of sexual assault. The  need to protect the victim is equally great when a defendant is charged  with kidnapping, and evidence is offered, either to prove motive or as  background, that the defendant sexually assaulted the victim. The reason for extending Rule 412 to civil cases is  equally obvious. The need to protect alleged victims against invasions  of privacy, potential embarrassment, and unwarranted sexual  stereotyping, and the wish to encourage victims to come forward when  they have been sexually molested do not disappear because the context  has shifted from a criminal prosecution to a claim for damages or  injunctive relief. There is a strong social policy in not only punishing  those who engage in sexual misconduct, but in also providing relief to  the victim. Thus, Rule 412 applies in any civil case in which a person  claims to be the victim of sexual misconduct, such as actions for sexual  battery or sexual harassment. Subdivision (b). Subdivision (b) spells out the specific  circumstances in which some evidence may be admissible that would  otherwise be barred by the general rule expressed in subdivision (a). As  amended, Rule 412 will be virtually unchanged in criminal cases, but  will provide protection to any person alleged to be a victim of sexual  misconduct regardless of the charge actually brought against an accused.  A new exception has been added for civil cases. In a criminal case, evidence may be admitted under  subdivision (b)(1) pursuant to three possible exceptions, provided the  evidence also satisfies other requirements for admissibility specified  in the Federal Rules of Evidence,  including Rule 403. Subdivisions (b)(1)(A) and (b)(1)(B) require proof  in the form of specific instances of sexual behavior in recognition of  the limited probative value and dubious reliability of evidence of  reputation or evidence in the form of an opinion. Under subdivision (b)(1)(A), evidence of specific  instances of sexual behavior with persons other than the person whose  sexual misconduct is alleged may be admissible if it is offered to prove  that another person was the source of semen, injury or other physical  evidence. Where the prosecution has directly or indirectly asserted that  the physical evidence originated with the accused, the defendant must  be afforded an opportunity to prove that another person was responsible. See United States v. Begay, 937 F.2d 515,  523 n. 10 (10th Cir. 1991). Evidence offered for the specific purpose  identified in this subdivision may still be excluded if it does not  satisfy Rules 401 or 403. See, e.g., United States v. Azure, 845 F.2d 1503,  1505–06 (8th Cir. 1988) (10 year old victim's injuries indicated recent  use of force; court excluded evidence of consensual sexual activities  with witness who testified at in camera hearing that he had never hurt  victim and failed to establish recent activities). Under the exception in subdivision (b)(1)(B),  evidence of specific instances of sexual behavior with respect to the  person whose sexual misconduct is alleged is admissible if offered to  prove consent, or offered by the prosecution. Admissible pursuant to  this exception might be evidence of prior instances of sexual activities  between the alleged victim and the accused, as well as statements in  which the alleged victim expressed an intent to engage in sexual  intercourse with the accused, or voiced sexual fantasies involving the  specific accused. In a prosection [sic] for child sexual abuse, for  example, evidence of uncharged sexual activity between the accused and  the alleged victim offered by the prosecution may be admissible pursuant  to Rule 404(b) to show a pattern of behavior. Evidence relating to the  victim's alleged sexual predisposition is not admissible pursuant to  this exception. Under subdivision (b)(1)(C), evidence of specific  instances of conduct may not be excluded if the result would be to deny a  criminal defendant the protections afforded by the Constitution. For  example, statements in which the victim has expressed an intent to have  sex with the first person encountered on a particular occasion might not  be excluded without violating the due process right of a rape defendant  seeking to prove consent. Recognition of this basic principle was  expressed in subdivision (b)(1) of the original rule. The United States  Supreme Court has recognized that in various circumstances a defendant  may have a right to introduce evidence otherwise precluded by an  evidence rule under the Confrontation Clause. See, e.g., Olden v. Kentucky, 488 U.S. 227 (1988) (defendant in rape cases had right to inquire into alleged victim's cohabitation with another man to show bias). Subdivision (b)(2) governs the admissibility of  otherwise proscribed evidence in civil cases. It employs a balancing  test rather than the specific exceptions stated in subdivision (b)(1) in  recognition of the difficulty of foreseeing future developments in the  law. Greater flexibility is needed to accommodate evolving causes of  action such as claims for sexual harassment. The balancing test requires the proponent of the  evidence, whether plaintiff or defendant, to convince the court that the  probative value of the proffered evidence “substantially outweighs the  danger of harm to any victim and of unfair prejudice of any party.” This  test for admitting evidence offered to prove sexual behavior or sexual  propensity in civil cases differs in three respects from the general  rule governing admissibility set forth in Rule 403. First, it reverses  the usual procedure spelled out in Rule 403 by shifting the burden to  the proponent to demonstrate admissibility rather than making the  opponent justify exclusion of the evidence. Second, the standard  expressed in subdivision (b)(2) is more stringent than in the original  rule; it raises the threshold for admission by requiring that the  probative value of the evidence substantially outweigh the specified dangers. Finally, the Rule  412 test puts “harm to the victim” on the scale in addition to  prejudice to the parties. Evidence of reputation may be received in a civil  case only if the alleged victim has put his or her reputation into  controversy. The victim may do so without making a specific allegation  in a pleading. Cf. Fed.R.Civ.P. 35 (a). Subdivision (c). Amended subdivision (c) is more concise and  understandable than the subdivision it replaces. The requirement of a  motion before trial is continued in the amended rule, as is the  provision that a late motion may be permitted for good cause shown. In  deciding whether to permit late filing, the court may take into account  the conditions previously included in the rule: namely whether the  evidence is newly discovered and could not have been obtained earlier  through the existence of due diligence, and whether the issue to which  such evidence relates has newly arisen in the case. The rule recognizes  that in some instances the circumstances that justify an application to  introduce evidence otherwise barred by Rule 412 will not become apparent  until trial. The amended rule provides that before admitting  evidence that falls within the prohibition of Rule 412(a), the court  must hold a hearing in camera at which the alleged victim and any party  must be afforded the right to be present and an opportunity to be heard.  All papers connected with the motion and any record of a hearing on the  motion must be kept and remain under seal during the course of trial  and appellate proceedings unless otherwise ordered. This is to assure  that the privacy of the alleged victim is preserved in all cases in  which the court rules that proffered evidence is not admissible, and in  which the hearing refers to matters that are not received, or are  received in another form. The procedures set forth in subdivision (c) do not  apply to discovery of a victim's past sexual conduct or predisposition  in civil cases, which will be continued to be governed by Fed.R.Civ.P. 26. In order not to undermine the rationale of Rule 412, however, courts should enter appropriate orders pursuant to Fed.R.Civ.P. 26 (c)  to protect the victim against unwarranted inquiries and to ensure  confidentiality. Courts should presumptively issue protective orders  barring discovery unless the party seeking discovery makes a showing  that the evidence sought to be discovered would be relevant under the  facts and theories of the particular case, and cannot be obtained except  through discovery. In an action for sexual harassment, for instance,  while some evidence of the alleged victim's sexual behavior and/or  predisposition in the workplace may perhaps be relevant, non-work place  conduct will usually be irrelevant. Cf. Burns v. McGregor Electronic Industries, Inc., 989 F.2d 959,  962–63 (8th Cir. 1993) (posing for a nude magazine outside work hours  is irrelevant to issue of unwelcomeness of sexual advances at work).  Confidentiality orders should be presumptively granted as well. One substantive change made in subdivision (c) is  the elimination of the following sentence: “Notwithstanding subdivision  (b) of Rule 104, if the relevancy of the evidence which the accused  seeks to offer in the trial depends upon the fulfillment of a condition  of fact, the court, at the hearing in chambers or at a subsequent  hearing in chambers scheduled for such purpose, shall accept evidence on  the issue of whether such condition of fact is fulfilled and shall  determine such issue.” On its face, this language would appear to  authorize a trial judge to exclude evidence of past sexual conduct  between an alleged victim and an accused or a defendant in a civil case  based upon the judge's belief that such past acts did not occur. Such an  authorization raises questions of invasion of the right to a jury trial  under the Sixth and Seventh Amendments. See 1 S. Saltzburg & M. Martin, Federal Rules Of Evidence Manual, 396–97 (5th ed. 1990). The Advisory Committee concluded that the amended  rule provided adequate protection for all persons claiming to be the  victims of sexual misconduct, and that it was inadvisable to continue to  include a provision in the rule that has been confusing and that raises  substantial constitutional issues. [The Supreme Court withheld that portion of the  proposed amendment to Rule 412 transmitted to the Court by the Judicial  Conference of the United States which would apply that Rule to civil  cases. This Note was not revised to account for the Court's action,  because the Note is the commentary of the advisory committee. The  proposed amendment to Rule 412 was subsequently amended by section  40141(b) of Pub. L. 103–322. See below.] Congressional Modification of Proposed 1994 Amendment Section 40141(a) of Pub. L. 103–322 [set out as a  note under section 2074 of this title] provided that the amendment  proposed by the Supreme Court in its order of Apr. 29, 1994, affecting  Rule 412 of the Federal Rules of Evidence would take effect on Dec. 1, 1994, as otherwise provided by law, and as  amended by section 40141(b) of Pub. L. 103–322. See 1994 Amendment note  below. Committee Notes on Rules—2011 Amendment The  language of Rule 412 has been amended as part of the restyling of the Evidence  Rules to make them more easily understood and to make style and terminology  consistent throughout the rules. These changes are intended to be stylistic  only. There is no intent to change any result in any ruling on evidence  admissibility. Amendment by Public Law 1994 —Pub. L. 103–322 amended rule generally. Prior to amendment,  rule contained provisions relating to the relevance and admissibility of  a victim's past sexual behavior in criminal sex offense cases under  chapter 109A of Title 18, Crimes and Criminal Procedure. 1988 —Pub. L. 100–690, §7046(a)(1), substituted “Sex Offense” for “Rape” in catchline. Subd. (a). Pub. L. 100–690, §7046(a)(2), (3),  substituted “an offense under chapter 109A of title 18, United States  Code” for “rape or of assault with intent to commit rate” and “such  offense” for “such rape or assault”. Subd. (b). Pub. L. 100–690, §7046(a)(2), (5),  substituted “an offense under chapter 109A of title 18, United States  Code” for “rape or of assault with intent to commit rape” in  introductory provisions and “such offense” for “rape or assault” in  subd. (b)(2)(B). Subds. (c)(1), (d). Pub. L. 100–690, §7046(a)(4),  substituted “an offense under chapter 109A of title 18, United States  Code” for “rape or assault with intent to commit rape”. Effective Date Section 3 of Pub. L. 95–540 provided that: “The  amendments made by this Act [enacting this rule] shall apply to trials  which begin more than thirty days after the date of the enactment of  this Act [Oct. 28, 1978].”